Citation Nr: 0523926	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which assigned a rating of 50 percent for the 
veteran's service-connected PTSD, and the veteran appealed 
the evaluation.  It appears that jurisdiction subsequently 
shifted to the Waco, Texas, RO.


FINDING OF FACT

The veteran does not have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains August 2002 and November 2002 letters 
that informed the veteran of which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  Though neither 
letter provided in direct terms the substantive standard for 
a claim for an increased rating, the December 2002 rating 
decision on appeal demonstrated that the veteran's service-
connected disability had not manifested to the severity 
necessary for a rating in excess of 50 percent.  The RO 
provided the criteria for a 70 percent rating, which in 
effect notified the veteran of the symptomatology that could 
demonstrate a worsening of the disability.  Additionally, a 
July 2003 statement of the case fully notified the veteran of 
VCAA provisions.  These AOJ issuances effectively informed 
the veteran of necessary evidence to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the AOJ 
issued the above-mentioned letters prior to the rating 
decision on appeal.  Though these letters were not completely 
substantively sufficient, the subsequent AOJ determinations 
appropriately addressed any deficiency.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), holding that any 
timing error can be cured when VA employs "proper subsequent 
process."  Thus, any notice error was not prejudicial to the 
veteran.  Id.  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained outpatient treatment records from 
the Albuquerque VA facility dated November 1997 to July 2003, 
New Mexico HCS Albuquerque notes dated June 2001 to August 
2002, and satisfactory VA examination reports from October 
2002 and August 2004.  The RO also added various lay 
statements from the veteran and his wife to the claims file.  
The record is complete for the purposes of this appeal.  

For all of the foregoing reasons, VA fulfilled its duties to 
the veteran.  

I.  Facts

In October 1996, the veteran filed an original claim of 
service connection for PTSD, and a November 1997 rating 
decision granted the benefit and assigned a 30 percent 
disability evaluation.  The veteran filed a notice of 
disagreement concerning the rating, but he withdrew that 
appeal in June 1998.  

With the pending July 2002 claim for an increased rating, the 
veteran included statements regarding symptomatology of his 
service-connected PTSD.  For example, the veteran asserted 
that since 9/11 he had become increasingly isolated, he slept 
only three hours a night, he had requested a work station 
against the wall to reduce persons approaching him from 
behind, and jets and helicopters startled him a lot more.  

A March 1998 VA treatment record from Albuquerque contained a 
PTSD psychosocial assessment that found that the veteran was 
intelligent and friendly, and his PTSD symptoms were becoming 
unmanageable at work.  The veteran was oriented times 3, and 
judgment was fair.  A month later, the veteran had a PTSD 
medication evaluation, and reported that he had difficulty 
with sleep and flashbacks. indicates that the veteran took 
amitryiptyline, and he continued to have irritability and 
anger at work.  In May 1998, the veteran presented with non 
pressured speech, subdued mood, affect with some 
inappropriate laughter, thought processes and cognition were 
intact, negative hallucinations, negative delusions, negative 
paranoia, and without suicidal/homicidal ideations.  

A July 2002 VA treatment note from the New Mexico HCS 
contains the veteran's report of feeling down, depressed, or 
hopeless, and that during the past month, he was often 
bothered by little interest or pleasure in doing things.  The 
veteran reported PTSD problems due to 9/11, with problems 
sleeping and increased alcohol intake.  The veteran denied 
anger issues, and suicidal/homicidal ideation.

The veteran underwent an October 2002 VA examination that 
included a review of the veteran's claims file, a clinical 
interview, and objective psychological testing.  Subsequent 
to 9/11, the veteran reported that he had a significant 
decrease in his ability to function.  He had increased 
intrusive thoughts regarding Vietnam, increased difficulty in 
managing his emotional state at work, increased sleep 
disturbance, increased flashbacks and feelings of paranoia, 
and increased consumption of alcohol and sleeping pills.  The 
veteran stated that he was able to hold a job because it did 
not require much contact with people.  Also, he worked in a 
three-sided cubicle that made him feel a little less 
vulnerable.  The veteran reported that he had six 
grandchildren, but that he was afraid to leave his home and 
travel to Minnesota to see them.  The veteran indicated that 
alcohol consumption had increased to about two cases, and he 
occasionally mixed alcohol with sleeping pills to fall 
asleep.

A mental status examination revealed that the veteran arrived 
on time for the appointment neatly groomed and dressed.  He 
maintained fair eye contact throughout the assessment but sat 
facing the door and made frequent glances to the door and out 
the office windows.  The veteran was cooperative, and 
oriented to person, place, time, and present situation.  He 
had speech of regular rate, rhythm, and volume.  
Articulation, phrasing, and vocabulary were appropriate for 
the veteran's current level of education.  His thought 
process and content were coherent, goal directed, and 
appropriate.  No psychotic thought processes were noted.  The 
veteran's immediate, recent, and remote memory was intact.  
The veteran did not have difficulty with attention or 
concentration, but noted that his wife said he had problems 
concentrating-which the veteran though might be due to age.  

The veteran's had a somewhat depressed mood, and reported 
feeling very nervous.  The veteran's affect was flat, and he 
appeared nervous.  The veteran denied any history of 
substance abuse or violence, though he admitted to drinking 
heavily with failed attempts to cutback or quit.  No suicidal 
or homicidal ideation was noted.  The veteran's level of 
insight and judgment were considered to be fair.  The 
examiner expressed some concern with the veteran's reported 
willingness to ingest a 12-pack of beer with sleeping pills.  

The examiner listed the specific PTSD symptoms reported by 
the veteran in objective psychological testing as follows:  
recurrent intrusive distressing recollections including 
images and thoughts; recurrent distressing dreams; acting or 
feeling as if the traumatic event were occurring again; 
intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event; physiological reactivity on exposure to 
internal or external cues; efforts to avoid thoughts, 
feelings, or conversations associated with the trauma; 
efforts to avoid activities, places, or persons that arouse 
recollection of the trauma; markedly diminished interest or 
participation in significant activities; feelings of 
detachment or estrangement from others; restricted range of 
affect; sense of a foreshortened future; difficulty in 
falling or staying asleep; irritability or outbursts of 
anger; difficulty in concentrating; hypervigilance; and 
exaggerated startle response.  

The examiner stated that in terms of psychometric testing, 
taken as a whole, the veteran's objective testing results 
were suspect with regard to the level of symptom severity 
presented and should not be interpreted as reflecting his 
current psychological functioning.  The veteran's Diagnostic 
Status was PTSD, chronic, delayed onset, and Global 
Assessment of Functioning (GAF) 55.  The examiner further 
opined that regarding the veteran's statement that his PTSD 
symptoms were exacerbated by the events of 9/11, the 
objective assessment had not provided any useful evidence 
regarding symptom severity as they were invalidated by a 
tendency to endorse an unusually large number of symptoms and 
an unusually severe level of psychopathology.  Finally, the 
examiner stated that it was as likely as not that the veteran 
experienced some symptom exacerbation post 9/11.  It was 
unclear, however, that his functioning had declined in such a 
way as to render him further disabled.  The veteran's MMPI-2 
profile suggested a much greater level of severity than would 
be expected within an inpatient psychiatric and would most 
likely have prevented the veteran from maintaining even 
minimal levels of employment.  

In December 2002, as noted above, the RO granted an increased 
rating of 50 percent, and the veteran appealed the disability 
evaluation.  In his notice of disagreement, the veteran 
asserted that driving by hospitals brought back images of 
wounded soldiers from Vietnam, and that he had to take 
Amitriptyline to sleep.  The veteran stated that he could not 
remember tasks, and he did not take showers on the weekends.  
A January 2003 treatment report from the Albuquerque VAMC 
listed the veteran's active outpatient medication as 
including amitriptyline, one tablet at bedtime.  

The veteran's spouse submitted a May 2003 statement that 
described the veteran's difficulty with traveling to see 
family members, his desire to hide-out on their land, that he 
grocery shopped at night to avoid crowds, and that he did not 
shower as often especially on the weekends after working 
outside all day.  The veteran's spouse also described that 
the veteran could not sleep without prescribed pills, and 
that he woke up after one hour to toss and turn.  The veteran 
attached a statement to his December 2003 VA Form 9 asserting 
that his PTSD caused total occupational and social 
impairment.  The veteran stated that he did much better 
staying at home alone in the country, and not socializing 
with anyone.  

In August 2004, the veteran underwent a VA examination, and 
the examiner reviewed the claims file.  The veteran reported 
that he currently had dreams or nightmares of his combat 
experience in Vietnam occurring several times a week.  The 
veteran also noted that he sometimes smelled burning flesh.  
He reported that he avoided movies and books about Vietnam 
because such stimuli tended to make the veteran feel 
distressed and increase his experiences of dreams and 
nightmares.  The veteran reported that he also avoided 
conversations of his combat experiences for the same reasons.  
The veteran stated that he tended to avoid social contact in 
general and typically felt detached from others.  The veteran 
also reported a long history of anger control problems that 
had interfered with his marriages, as well as sleep 
disruption secondary to the veteran's nightmares and dreams 
of combat.  

The veteran reported that his symptoms of PTSD began in about 
1998, while working in an Emergency Room and participating in 
a mass casualty exercise.  He had not experienced any 
remission of symptoms until the present time.  The veteran 
stated that he was not currently involved or enrolled in any 
outpatient group or individual psychotherapy for either PTSD 
or his alcohol use disorder-he did not like being around 
groups.  The veteran stated that he had quit his job because 
of being irritable and drunk a lot, and the hospital reminded 
him of Vietnam.  The veteran reported that he did not intend 
on looking for any formal employment once he moved from New 
Mexico to Arizona, but hoped to get some vacant land and 
build a home.  The veteran reported that he had been married 
the first time for thirteen years, and currently in his 
second marriage for three years.  Though he had fair 
relations with his wife, alcohol use, irritability, and 
memories of Vietnam interfered with the marital relationship.  
The veteran maintained contact with his children from the 
first marriage via phone calls and email.  The veteran denied 
having any friendships, and noted that he tended to avoid 
crowds or large social gatherings.  

The veteran reported that he currently consumed 30 beers over 
a weekend.  He had a historical problem with anger and 
aggressiveness that had resulted in problems in the marital 
relationships as well as poor work success.  While in an 
alcoholic blackout, the veteran stated that he would talk 
about killing himself even though he did not remember unless 
his wife told him afterward.  The veteran denied any history 
of suicidal gestures or attempts.  The examiner summarized 
that the veteran had been functioning within normal limits in 
areas of employment, self-care, and schooling but marginally 
in areas of family functioning, physical health, social 
interacting, and recreational pursuits in the recent past.  

A mental status examination found that the veteran's thought 
process and communication skills appeared to be within normal 
limits, with no impact on social or occupational functioning.  
The veteran denied having any symptoms of delusions or 
hallucinations and none were apparent during the clinical 
interview.  The examiner stated no impact on social or 
occupational functioning.  The veteran was cooperative, 
maintained good eye contact during the session, and no 
inappropriate behavior was apparent.  The examiner noted no 
impact on social or occupational functioning.  The veteran 
denied having any current suicidal or homicidal ideation, 
plan, or intent.  The veteran reported and appeared able to 
maintain personal hygiene and basic activities of daily 
living.  The veteran was oriented to person, place, and time.  
The veteran's short and long term memory appeared to be 
without gross deficits.  The veteran did not report any 
history of obsessive or ritualistic behaviors, and none were 
apparent during the clinical interview.  The veteran's speech 
was normal in rate, tone, and inflection and appeared to be 
logical and well oriented.  The veteran did not report any 
history of anxiety consistent with panic disorder and 
symptoms of such were evident, according to the examiner, 
during the session.  The examiner noted the veteran's report 
of a moderately dysphonic mood with congruent affect 
presented during the session, and a mild to moderate impact 
on social and occupational functioning.  The veteran did not 
display any unusual impulse control problems during the 
interview.  The veteran reported sleeping from about 10:30 pm 
to 5:30 am with delayed sleep onset to about 1.5 hours after 
going to bed.  He noted that he occasionally awoke several 
times a night, and stayed awake several minutes at a time.  
Nonetheless, he denied daytime napping and daytime fatigue.  
The examiner noted minimal impact on social and occupational 
impairment.  The Diagnostic Status was Axis I, PTSD, chronic, 
delayed onset, and alcohol dependence, and Axis V, current 
GAF 59.  The examiner further stated that the symptoms 
reported by the veteran were consistent with the diagnosis of 
PTSD and as such were likely to negatively impact an 
individual's social functioning and quality of life.  The 
veteran's prognosis for improvement was very poor given the 
veteran's history of unremitting PTSD symptoms and lack of 
involvement in mental health treatment.  

The veteran submitted a December 2004 statement that he was 
tired all of the time, apparently due to his inability to 
sleep fitfully at night.  He slept on and off throughout the 
day.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran's PTSD is currently rated at 50 percent, and upon 
a total review of the record generated for this appeal, it 
does not warrant a 70 percent evaluation or higher as per 
38 C.F.R. § 4.130, DC 9411.  For example, examiners did not 
find deficiencies in family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.

The veteran's statement that he talked about killing himself 
during a blackout is not the "suicidal ideation" 
contemplated by DC 9411.  Particularly, the examination 
reports found that, in fact, the veteran had no evident 
suicidal ideation.  Likewise, the lack of showering during 
certain times of the week has not been determined to be 
"neglect of personal appearance and hygiene" contemplated 
by DC 9411.  

Though various medical professionals recognized the veteran's 
symptomatology, described by himself and his wife, concerning 
sleep disturbance, intrusive thoughts, anger problems, 
isolative tendencies, inability to travel for family 
purposes, and vigilance, these preceding symptoms are not 
anticipated by a 70 percent rating.  

A 70 percent rating anticipates a level of severity of a 
mental disorder, via the listed symptomatology in DC 9411, 
which the evidence of record does not reflect at this time.  
Rather, the veteran has maintained a level of functioning 
that is not reflective of the degree of impairment considered 
by a 70 percent disability evaluation for manifestations of 
PTSD.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


